Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:

In line 7 of paragraph 0057, “244” has been changed to ---224---.

In line 8 of paragraph 0057, “244” has been changed to ---224---.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a motivation for the orifice of claim 19 wherein the body has a thickness of between about 0.0025-0.004 inches and adapted to provide a bidirectional flow tolerance of approximately +/- 2.5%.  The prior art also fails to disclose a product manifold including four ports, a flow path connecting the ports, a plurality of control ports, and first, second, and third orifices having a thickness of between about 0.0025-0.004 inches.  Regarding claim 12, the prior art fails to disclose an oxygen concentrator having the recited product manifold with four ports and three control ports secured to solenoid valve assemblies, and three orifices disposed in portions of a flow path coupling the ports.  Regarding the orifice limitation of “formed by an electrical forming process,” this does not structurally limit the device in a way that clearly distinguishes over an orifice made by a hand operated punch, for example.  However, the tolerance limitation in claim 19 requires a specifically uniform and symmetrical design for the upper and lower edges of the orifice so that there is an acceptable bi-directional flow tolerance.  This is not demonstrated in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 form disclose oxygen concentrators and flow control arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl